PER CURIAM.
In these consolidated appeals, Adam Rouillard challenges the sentence the district court1 imposed upon revoking his second term of supervised release. In each *616case, his counsel has moved for leave to withdraw, and has filed a brief questioning the reasonableness of Rouillard’s revocation sentence. Rouillard has not filed a supplemental brief.
After careful review of .the record, we conclude that the district court did not abuse its discretion in sentencing Rouil-lard. See United States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (standard of review); see also United States v. Perkins, 526 F.3d 1107, 1110-11 (8th Cir. 2008) (this court reviews entire sentencing record, not merely district court’s statements at hearing).
Accordingly, we grant' counsel’s motions for leave to withdraw, and we affirm the judgment of the district court.

. The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa.